Case 1:16-cr-00209-JKB Document 44 Filed 09/17/20 Page 1 of 4.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
Vv. * CRIM. NO. JKB-16-209
BRANDON JOHNSTON, *
Defendant. *
* * * * * * te % x * *
MEMORANDUM ORDER

 

The Defendant Brandon Johnston was sentenced to a period of 55 months’ imprisonment
after pleading guilty to Conspiracy to Commit Mail Fraud. (ECF No. 32.) Johnston is currently
incarcerated at FCI Allenwood Low. He has now filed a Motion for Compassionate Release (ECF
No. 41) in light of the COVID-19 Pandemic. No hearing is necessary. See Local Rules 105.6,
207 (D. Md. 2018). For the reasons set forth below, the Motion will be DENIED.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s
sentence when “extraordinary and compelling reasons warrant such a reduction.” A defendant
may only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” Johnston filed a request with the warden
of his institution on June 14, 2020. (See ECF No. 41-2.) Therefore, the question facing the Court
is whether Johnston has provided evidence establishing the existence of “extraordinary and

compelling” reasons for his release.
Case 1:16-cr-00209-JKB Document 44 Filed 09/17/20 Page 2 of 4

Under 28 U.S.C, § 994(t), the United States Sentencing Commission “shall describe what
should be considered extraordinary and compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.” The Commission has stated that
“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious
medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served
ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a
defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons
(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for
sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A}-(D).

This mandate and policy statement, however, predate the passage of the First Step ‘Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use
of compassionate release and which explicitly allows courts to grant such motions even when
B[O]P finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.
2019). This Court and many others have determined that under the First Step Act, “BOP is no
longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,” and
that courts may now “independently determine what constitutes other ‘extraordinary and
compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. JKB-
09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). This Court likewise has held that
“medical conditions which make a defendant uniquely susceptible to complications from COVID-
19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §
3582(c)(1)(A).” fd. See also, United States v. Lewin, Crim, No. SAG-15-198, 2020 WL 34695 16,
at *3 (D. Md. June 25, 2020) (A defendant can establish his entitlement to compassionate release

by demonstrating that he “(1) has a condition that compellingly elevates his risk of becoming
Case 1:16-cr-00209-JKB Document 44 Filed 09/17/20 Page 3 of 4

seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his
particular institution than if released.”).

Johnston has failed to establish extraordinary and compelling reasons for compassionate
release. Johnston, who is 42 years old, identifies four medical issues which he asserts heighten his
risk of suffering from severe illness should he contract COVID-19: (1) he has a history of chronic
sinusitis; (2) he suffers from prediabetes; (3) he has a history of reactive Hepatitis C; and (4) he
has been diagnosed with certain psychological disorders. (See ECF No. 41, at 4.) None of these

conditions appear on the list of conditions which the CDC has confirmed are associated: with a
heightened risk of severe illness, and Johnston has not provided any medical evidence otherwise
indicating that he is particularly at risk. See Coronavirus Disease 2019 (COVID-19): People Who
Are at Increased Risk for Severe Illness, CTRS. FOR DISEASE CONTROL,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last accessed September 11, 2020). Further, there are currently no confirmed active case of
COVID-19 at FCI Allenwood Low. See COVID-19 Cases, BUREAU OF PRISONS,
https:/Awww.bop.gov/coronavirus/ (last accessed September 11, 2020).

The Court acknowledges the very rea! danger posed by the COVID-19 pandemic and
Johnston’s legitimate concerns about his health and living situation. However, Johnston has not
provided evidence of circumstances differentiating him from the thousands of similarly situated
incarcerated individuals as necessary for a finding of “extraordinary and compelling reasons” for
judicial relief. See United States v. Taylor, Crim. No. ELH-13-269, 2020 WL 3447761, at *6 (D.
Md. June 23, 2020) (“Fear of contracting the novel coronavirus while incarcerated is not sufficient

reason for granting compassionate release[.]”). Johnston’s Motion for Compassionate Release
Case 1:16-cr-00209-JKB Document 44 Filed 09/17/20 Page 4 of 4

(ECF No. 41) is accordingly DENIED without prejudice to his ability to refile should his medical

condition or conditions at his facility significantly change.

DATED this 11th day of September, 2020.

BY THE COURT:

JDem. 122 hn

James K. Bredar
Chief Judge

 
